     Jaron Brignac
1
     16450 Palomino PL, 204
2    Santa Clarita, CA 91387
     Office Phone: (818) 738-9861
3    Fax (562) 286-8343
4

5
     Pro Per,
6

7

8

9
                           UNITED STATES DISTRICT COURT
10
                         NORTHERN DISTRICT OF CALIFORNIA
11

12

13
     JARON BRIGNAC, an individual,          Case No.: 2:19-cv-01188-EMC
14

15                    Plaintiff,            SUPPLEMENTAL
16
                vs.                         DECLARATION IN SUPPORT OF
                                            JARON BRIGNAC’S
17   YELP, INC.; A California               DECLARATION IN RESPONSE
18   Corporation,                           TO COURT’S ORDER [DOC#53]
     1-10, INCLUSIVE,
19
                                            Date: May 09, 2019
20                                          Time: 1:30 p.m.
21
                       Defendants.          Place: Courtroom 5, 17th Floor, 450
                                                    Golden Gate Avenue, San
22                                                  Francisco, California.
23                                          Judge: Hon. Edward M. Chen
24

25

26
                                        1
27    SUPPLEMENTAL REPLY AND DECLARATION OF JARON BRIGNAC
28             IN RESPONSE TO COURT ORDER [DOC#53]
1

2    I, JARON BRIGNAC, declare as follows:
3         I am a party the above entitled action herein.
4            1. That all the facts set forth below are of my own personal knowledge
5         and, if called upon to testify in this matter, I could and would competently
6         testify to the facts set forth herein.
7            2. One of the website trackers I use on my webpage is known as Google
8         Analytics.
9            3. To use Google Analytics, I embedded an html code provided by
10        Google Analytics into each page of my website. The html code is hidden and
11        not visible to online users. (See Exhibit 1)
12           4. It’s there for Google Analytics to collect data such as the user
13        location, user behavior, pages the user visit, how long the user is on the
14        page, the network domain of the user, all for the purpose of allowing me to
15        analyze my users that visit my website daily so that I can see how to turn
16        such users into potential clients by converting them into clients based upon
17        what interest them most bout my website. Therefore, if a user commonly on
18        my blog site, it will be suggested that I create more blogs to draw in more
19        traffic.
20           5. Upon reviewing my Google Analytics page, the data I retrieved
21        reflects a user visiting my website from San Francisco beginning October
22        2018. The Google Analytics data goes even further to reflect the name of the
23        network domain user, which is identified as Yelpcorp.com. (See Exhibit 2)
24

25

26
                                                   2
27    SUPPLEMENTAL REPLY AND DECLARATION OF JARON BRIGNAC
28             IN RESPONSE TO COURT ORDER [DOC#53]
1              6. Upon reviewing the data report, it reflects that Yelpcorp.com has
2          visited my website pages more than 37 times from October of 2018 until
3          May of 2019.
4              7. website also has a live chat session, which reports the location of the
5          user during the live session, but unfortunately doesn’t save the session
6          location. This is data I am awaiting to retrieve from my website provider.
7                 8.     Google analytics is used to track the website activity of the
8          users such as session duration, pages per session, bounce rate etc. along with
9          the information on the source of the traffic.
10
     I declare, under penalty of perjury under the laws of the State of California, that the
11   foregoing is true and correct. Executed on this 6th day of May 2019 in Los Angeles
12   California.
13
                                     _________________
                                       /s/Jaron Brignac
14
                                         Jaron Brignac
15                                          Declarant
16

17

18

19

20

21

22

23

24

25

26
                                               3
27    SUPPLEMENTAL REPLY AND DECLARATION OF JARON BRIGNAC
28             IN RESPONSE TO COURT ORDER [DOC#53]
EXHIBIT 1
                 Help Center                                                Community




Set up the Analytics tag
  In this article:

  Basic instructions
  Verify that the tag is working
  Related resource




Basic instructions
1. If you have not already done so, create a property in Google Analytics. Create one Analytics property
   for each website you want to collect data for. Creating a property generates a Google Analytics ID,
   which you'll use in your gtag.js installation.
2. Find your Google Analytics ID, as described below. You'll use this Google Analytics ID in your setup.
3. Copy and paste the global site tag to each web page you want to measure. Add the tag right after the
   opening <head> tag on each page.


Find your Google Analytics ID
To Fnd the Google Analytics ID:

1. Sign in to your Analytics account   .
2. Click Admin       .
3. Select an account from the menu in the ACCOUNT column.
4. Select a property from the menu in the PROPERTY column.
5. Under PROPERTY, click Tracking Info > Tracking Code. Your Google Analytics ID is displayed at the
   top of the page.


The global site tag
Paste the tag right after the <head> tag on each page of your site. Replace GA_MEASUREMENT_ID with
your own Google Analytics Google Analytics ID:


   <!-- Global Site Tag (gtag.js) - Google Analytics -->
   <script async src="https://www.googletagmanager.com/gtag/js?
   id=GA_MEASUREMENT_ID"></script>
   <script>
     window.dataLayer = window.dataLayer || [];
     function gtag(){dataLayer.push(arguments);}
      gtag('js', new Date());

     gtag('config', 'GA_MEASUREMENT_ID');
   </script>




Verify that the tag is working
To verify that the tag is working, visit your website and check to see that your visit is being registered in
the Real-Time reports.



Related resource
gtag.js Developer Guide




                                         Was this a!icle helpful?


                                            Yes              No
Set up (web)


    Set up the Analytics tag

    Check your tag setup

    Cross domain measurement with gtag.js

    Measure outbound links with gtag.js

    Google Analytics Events with gtag.js

    Ecommerce with gtag.js

    Content Groups with gtag.js

    Frequently asked questions (gtag.js)

    Common tag setup mistakes

    Troubleshoot tag setup and no-data issues




English​             English​
EXHIBIT 2
                             https://www.bpcs-law.com
        Analytics All Web Site Data                                                                                                                                   Go to report


Location
ALL » COUNTRY: United States » REGION: California » CITY: San Francisco                                                                                  Oct 1, 2018 - May 5, 2019

            All Users
            9.79% Sessions



 Explorer

 Summary




      Sessions
   10




   5




 …                  November 2018                December 2018                January 2019          February 2019           March 2019                   April 2019                  May 2…




                                   Acquisition                                     Behavior                                             Conversions
Network Domain
                                                      % New           New            Bounce       Pages /           Avg. Session         Goal Conversion            Goal              Goal
                                   Sessions
                                                     Sessions         Users           Rate        Session             Duration                 Rate              Completions          Value

                                          37             18.92%                7      86.49%             1.22             00:01:38                    0.00%                     0       $0.00
                                   % of Total:       Avg for View:   % of Total:        Avg for   Avg for View:         Avg for View:          Avg for View:           % of Total:   % of Total:
                                        9.79%              64.02%         2.89%          View:              1.34             00:01:14                  0.00%                0.00%         0.00%
                                        (378)           (-70.45%)         (242)         88.89%        (-8.96%)              (32.22%)                  (0.00%)                  (0)      ($0.00)
                                                                                       (-2.70%)


 1. yelpcorp.com                           37            18.92%                7       86.49%             1.22             00:01:38                   0.00%                     0        $0.00
                                    (100.00%)                         (100.00%)                                                                                            (0.00%)       (0.00%)


                                                                                                                                                                               Rows 1 - 1 of 1




                                                                                       © 2019 Google
1

2                                     CERTIFICATE OF SERVICE

3    I, the undersigned, declare that I am over the age of 18 and am not a party to this action.My
     business address is 16450 Palomino PL 204, Canyon Country, California 91387.
4

5    On the May 06, 2019 I served a copy of the foregoing documents entitled

6
     SUPPLEMENTAL DECLARATION OF JARON BRIGNAC IN RESPONSE
7    TO COURT ORDER [DOC#53]
8

9
     On the interested parties in said case as follows:

10   BRIAN A. SUTHERLAND (SBN 248486)
     BSUTHERLAND@REEDSMITH.COM
11   REED SMITH LLP
12
     101 SECOND STREET, SUITE 1800
     SAN FRANCISCO, CA 94105-3659
13

14
     The above parties were served electronically via email upon verified stipulation within the
15   emails. I hereby certify that I filed the foregoing with the United States District Court, Northern
     District of California.
16
     I declare under penalty of perjury under the laws of the United States of America that the
17
     foregoing is true and correct. This declaration is executed in Los Angeles, California on May 6,
18   2019.

19
                                                   /s/Jaron Brignac
                                                   ________________
20
                                                   Jaron Brignac
21

22

23

24

25

26
                                                          4
27    SUPPLEMENTAL REPLY AND DECLARATION OF JARON BRIGNAC
28             IN RESPONSE TO COURT ORDER [DOC#53]
